Citation Nr: 1628436	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  07-07 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for arthritis of the right hip and knees, to include as due to an undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117.
 
3.  Entitlement to service connection for arthritis of the left hip, to include as due to an undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117.
 
4.  Entitlement to service connection for a skin disorder, to include urticaria, keratosis of the forehead, and eczema of the feet, and to include as due to an undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117.
 
5.  Entitlement to service connection for diverticulitis, to include as due to an undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117. 
 
6.  Entitlement to service connection for an abdominal condition, to include support and compression of the abdominal wall, and to include as due to an undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to September 1992 in the United States Army, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2003, August 2007, and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2011, the Board remanded the appeal, other than the claims involving diverticulitis and an abdominal condition which had not yet been developed, for further development.

In November 2014, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

In March 2015, the Board denied service connection for an acquired psychiatric disorder and reopened the claim for service connection for diverticulitis.  The claim for diverticulitis, on the merits, and the remainder of the claims on appeal, were remanded for further development. 

The Veteran appealed the Board's decision on the claim for an acquired psychiatric disorder to the United States Court of Appeals for Veterans Claims (Court). 

In December 2015, the Court vacated the March 2015 Board decision on the claim for an acquired psychiatric disorder, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

Since issuance of the April supplemental statement of the case (SSOC) issued on the claim for an acquired psychiatric disorder, and the November 2015 SSOC issued on remaining claims, additional evidence has been associated with the record.  However, in May 2016, the Veteran waived his right to have this evidence reviewed in the first instance by the RO.  


FINDINGS OF FACT

1.  PTSD is related to a verified in-service stressor from the Veteran's period of active duty.

2.  The bilateral hip disorder is not a qualifying chronic disability under C.F.R. § 3.317, is not attributable to service, and arthritis of the hips was not manifest within one year of separation from service.

3.  The bilateral knee disorder is not a qualifying chronic disability under C.F.R. § 3.317, is not attributable to service, and arthritis of the knees was not manifest within one year of separation from service.

4.  The skin disorder is not a qualifying chronic disability under C.F.R. § 3.317, and is not attributable to service.

5.  Diverticulitis is not a qualifying chronic disability under C.F.R. § 3.317, is not attributable to service, and was not caused or aggravated by the service-connected irritable bowel syndrome (IBS).

6.  The Veteran does not have an abdominal condition manifested by support and compression of the abdominal wall; there is no qualifying chronic disability under C.F.R. § 3.317.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2015).

2.  The criteria for entitlement to service connection for a bilateral hip disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2015).

3.  The criteria for entitlement to service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2015).

4.  The criteria for entitlement to service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2015).

5.  The criteria for entitlement to service connection for diverticulitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310, 3.317 (2015).

6.  The criteria for entitlement to service connection for an abdominal condition manifested by support and compression of the abdominal wall have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Acquired Psychiatric Disorder

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2015).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015); 38 U.S.C.A. § 1154(b) (West 2014).

If the Veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304 governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressors.  The rule provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressors, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  38 C.F.R. § 3.304(f)(3) (2015).  

A "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In March 2015, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder.  The Board determined that the while the Veteran had a current diagnosis, the Veteran's acquired psychiatric disorder, to include PTSD, was not a result of or otherwise related to service.

In the December 2015 Joint Motion, the Board's March 2015 decision was vacated for two reasons.  First, the Board determined that the Veteran had PTSD, but in denying the claim, relied on an October 2013 VA examination report containing a finding that the Veteran did not have PTSD.  (examination found only at Virtual VA Entry 10/17/13.)  The parties found it was necessary for the Board to rely on evidence consistent with the finding of current PTSD; it was erroneous to rely on the inconsistent October 2013 opinion.  Second, the Board erred in discounting a May 2011 private medical opinion when it appeared that only two of the four pages of the opinion had been obtained. 

While the Joint Motion suggests that the Board remand the claim for further development, in light of evidence received since the issuance of the Joint Motion, the Board finds that further remand is unnecessary. 

As discussed by the Board, the Veteran has a current diagnosis of PTSD.  As further found by the Board, several stressors have been asserted by the Veteran, but his stressor of witnessing missile attacks during the Persian Gulf War was corroborated by a May 2008 lay statement from a serviceman who served with Veteran, and by the Veteran's service personnel records.  Board Decision, p. 7.  Thus, there is no dispute as to the matters of current disability or whether the stressor has been corroborated.  The only matter at issue is that of nexus.

Against the claim is the opinion of the October 2013 VA examiner.  As discussed in the March 2015 decision, that examiner provided a negative nexus opinion as to the diagnoses found on examination, which included with a mood disorder NOS, cannabis abuse, and alcohol abuse.  The examiner determined the Veteran did not have PTSD, and provided no opinion on the etiology of the disorder.

In support of the claim is the May 2011 private medical opinion, which has only been partially obtained, and a recent March 2016 private medical opinion of a psychologist (Ph.D.), Dr. F.  Given the fact that the May 2011 record is incomplete, it will not be discussed.  

In his March 2016 report, Dr. F. stated that he had examined the Veteran and reviewed the entire claims file.  At the outset of the report, Dr. F. provided extensive reasons as to why the October 2013 opinion was invalid and unreliable.  He then explained his finding that the Veteran meets the criteria for a diagnosis of PTSD under the DSM-IV, and DSM-V.  He opined that the Veteran's PTSD was at least as likely as not related to the corroborated stressor of being in a zone where there were constant scud missile attacks.  As rationale, Dr. F. stated that according to both the DSM-IV and DSM-V, just being in a war zone is a sufficient basis to consider an experience potentially traumatizing, quoting from the DSM, "'the directly experienced traumatic events in Criterion A include[d], but are not limited to, exposure to war as a combatant or civilian, threatened or actual physical assault...'"  The Veteran was in a combat zone, under routine and constant fire for an extended period of time.  He thus met the "Criterion A" element of a PTSD diagnosis.  Further, Dr. F. determined, with examples, that the Veteran had intrusive symptoms associated with the traumatic event.  He had persistent avoidance of stimuli associated with the traumatic event with an avoidance of  distressing memories, thoughts, and feelings about or closely associated with the traumatic event.  He had alterations in cognition and mood beginning or worsening after the traumatic events occurred.  He had a persistent negative emotional state, markedly diminished interested or participation in significant activities, and feelings of detachment and estrangement from others.  Finally, he had marked alterations with arousal and reactivity, including irritable behavior and sleep disturbance.  Based on all of this information, Dr. F. attributed the current PTSD to the corroborated in-service stressor.

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for his PTSD.

There is no evidence to the contrary of the March 2016 private medical report of Dr. F.  While the October 2013 VA examiner provided a negative nexus opinion, that opinion did not pertain to PTSD and does not constitute evidence against the report of Dr. F.  While the VA examiner found the Veteran did not have PTSD, the Court of Appeals for Veterans Claims has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even where the disability has resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  

The Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  The March 2016 report is adequate for the purposes of adjudication.  Dr. F.  based his conclusions on a review of the electronic claims file, including military personnel records, and information about the corroborated stressor.  He provided a rationale for his conclusion reached based on an assessment of the Veteran's current and corroborated in-service events.  

The evidence is at least in equipoise in showing that the Veteran has PTSD attributable to service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

On a final note, VA is precluded from differentiating between the symptoms of the Veteran's service-connected psychiatric disorder and those of any other mental disorders in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  Furthermore, because all psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders, a single evaluation will be assigned that encompasses all of the Veteran's overlapping psychiatric symptoms, however diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  Therefore, while there is conflicting evidence as to whether, for example, the Veteran also has a mood disorder NOS, diagnosed by the October 2013 VA examiner, the evidence does not differentiate symptoms attributable to the Veteran's PTSD versus those due to his possible mood disorder.  Therefore, all psychiatric symptoms shall be attributed to the Veteran's now service-connected PTSD for rating purposes.  See Mittleider, 11 Vet. App. at 182.  

Remaining Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War and he is a Persian Gulf Veteran.  See 38 C.F.R. § 3.317(d)(1); DD Form 214; personnel records documenting the Veteran's receipt of the 24th Infantry Division unit insignia as a combat patch for service during Desert Storm in the Kuwait Theater of Operations).  However, the presumptions referable to Persian Gulf veterans are inapplicable because the disorders are not qualifying chronic disabilities pursuant to C.F.R. § 3.317.  As the symptoms for each disorder have been attributed to known clinical diagnoses, undiagnosed illnesses have not been established.  As these disorders are of at least partially understood etiology and pathophysiology, they are not medically unexplained illnesses.  

As described below, the service connection claims remaining on appeal must be denied.  The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached on these claims.  

      Arthritis of the Bilateral Hips & Knees

The Veteran has current arthritis of the left hip, and muscle strain of the right hip, documented on VA examination in May 2015.  He also has arthritis of the bilateral knees, documented by the May 2015 VA examiner.

The Veteran reports that symptoms of his current bilateral hip disorder and bilateral knee disorder began in service.  On entry into service, no abnormalities of the hips or knees were noted and the Veteran raised no related complaints.  The service treatment records (STRs) are devoid of complaints, treatment, or diagnoses pertaining to the hips and knees.  On separation from service, neither a hip disorder nor a knee disorder were documented and the Veteran voiced no pertinent complaints in the accompanying Report of Medical History.

On VA examination in October 2013, the examiner concluded that the bilateral hip and knee disorders were less likely than not incurred in or caused by service because the claims file was silent for documentation of degenerative joint disease of the hips or knees during the Veteran's time of duty in the military.

In November 2014, the Veteran testified regarding his belief that immunizations and medications given to him by the military may have caused his joint problems, and also that the rigors of service, including carrying very heavy packs on a daily basis, caused his arthritis.

In March 2015, the Board remanded these claims for a further medical opinion containing a more extensive rationale for the conclusions reached.

On VA examination in May 2015, the examiner opined that the Veteran's bilateral hip and knee disorders were less likely than not incurred in or caused by service.  The examiner determined that there was radiographic evidence of mild osteoarthritis of the left hip and very mild osteoarthritis of the knees.

Another term for osteoarthritis found in the joints is degenerative joint disease.  Osteoarthritis is a type of joint disease that results from breakdown of joint cartilage and underlying bone.  Osteoarthritis is the most common form of arthritis with disease of the knee and hip affecting about 3.8% of people as of 2010.  Osteoarthritis becomes more common as people become older.  It is also common in people with a previous joint injury, abnormal joint or limb development, and inherited factors.  The Veteran's STRs were silent for any documentation involving a hip or knee injury or complaint.  A left hip x-ray taken five years after discharge showed no pathology.  The examiner explained that it was not likely the Veteran's "mild" osteoarthritis existed 14-20 years prior; the conditions would have advanced beyond mild if present for that many years.

As for the right hip, the examiner found that muscle strain was the likely reason for the reported intermittent right hip pain.  A strain is a pulled muscle.  Strains are a result of muscular fiber tears due to over-stretching.  Strains can happen while doing everyday tasks, although people who play sports are more at risk of developing a strain.  Strains are considered mild injuries.  The STRs were silent for any documentation of a right hip strain.  The examiner again indicated that the condition would have advanced beyond mild if present for that many years.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The May 2015 VA examination report is adequate for the purposes of adjudication.  The examiner addressed the medical evidence and contentions of service connection, but opined that the current bilateral hip and knee disorders were not related to service.  The examiner based the conclusions on an examination of the electronic claims file, examination of the Veteran, and diagnostic reports.  

The only other evidence to the contrary of the VA examination report is the lay evidence.  The Board finds that the Veteran's lay assertions are both admissible and believable.  Consequently, the Board will weigh the lay statements against the medical evidence.

The May 2015 VA examiner was a medical professional who reviewed the claims file and considered the reported history, including the Veteran's own lay assertions.  The May 2015 examiner, in providing the requested medical opinions, used his expertise in reviewing the facts of this case and determined that the current symptoms were not related to service.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding most of the probative value of a medical opinion comes from its reasoning.)  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statements of the trained medical professional outweighs the general lay assertions.

Additionally, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases, including arthritis, become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  

Presumptive service connection for a bilateral hip disorder and bilateral knee disorder as "chronic diseases" is not warranted as there is no documentation of arthritis of the hips or knees from within one year of the Veteran's 1992 discharge.  As for a continuity of symptomatology between the current disorder and service, arthritis was not noted during service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable to the claims.  

      Skin Disorder

The Veteran has been diagnosed with keratosis, acute urticaria, and seborrheic dermatitis documented on VA examination in May 2015.  

The Veteran reported to the May 2015 examiner that an itchy rash, hives on the face and chest, and little pimples on the inner thigh have been appearing on his skin over the past 20 years.  

On entry into service, no abnormalities of the skin were noted and the Veteran raised no related complaints.  STRs show that in January 1987, the Veteran reported a rash on his foot.  The provider documented tinea.  In February 1987, the Veteran sought treatment for pain and mobility problems in his thumb.  He also reported having fungus on his heel.  The examiner rendered no findings related to fungus.  In August 1991, the Veteran sought treatment for a 24-hour rash on his back, diagnosed as urticaria.  On separation from service, a skin disorder was not documented and the Veteran voiced no pertinent complaints in the accompanying Report of Medical History.

On VA examination in October 2013, the examiner diagnosed folliculitis and genital warts.  The examiner concluded that the skin disorders were less likely than not incurred in or caused by service because the claims file was silent for documentation of folliculitis or genital warts during the Veteran's time of duty in the military.

In November 2014, the Veteran testified regarding his belief that the unsanitary conditions overseas caused his skin rashes, including genital warts, and bumps on his thighs, armpits, and chest. 

In March 2015, the Board remanded the skin claim for a further medical opinion containing are more extensive rationale.

On VA examination in May 2015, the examiner opined that the keratosis, urticaria, and seborrheic dermatitis were less likely than not incurred in or caused by service.  As rationale, the examiner stated that as for urticaria, the August 1991 record documented a 24-hour rash.  STRs were otherwise silent for urticaria.  The condition appeared to have been episodic and transient with resolution, as the September 1992 separation exam was silent for urticaria.  Common causes of urticaria are allergic reactions to medications, foods, or insect bites.  In addition, STRs were silent for documentation of keratosis and eczema (seborrheic dermatitis, (see Dorland's Medical Dictionary, 30th edition, p.497)).  Keratosis is associated with the presence of an abnormal quantity of keratin, and genetics plays a role in its development.  On examination, keratosis was present on the Veteran's shins.  He did not have eczema.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The May 2015 VA examination report is adequate for the purposes of adjudication.  The examiner addressed the medical evidence and contentions of service connection, but opined that the current skin disorders were not related to service.  The examiner based the conclusions on an examination of the claims file, examination of the Veteran, and diagnostic reports.  

In weighing the Veteran's contentions of a nexus between his current skin disorders and service against the medical evidence, the May 2015 VA examiner was a medical professional who reviewed the claims file and considered the reported history, including the Veteran's own lay assertions.  The May 2015 examiner, in providing the requested medical opinions, used his expertise in reviewing the facts of this case and determined that the current symptoms were not related to service.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs the general lay assertions.

The May 2015 examiner did not address the possible foot fungus and tinea of the foot documented in the 1987 STRs.  However, as the entire post-service record, including VA examinations in October 2013 and May 2015, does not contain any documentation regarding current foot fungus or tinea, an opinion in this regard is not necessary.  To the extent the Veteran contends that he has a skin disorder affecting the feet, he is competent to report his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the most probative and credible evidence establishes that he does not have a skin disorder manifested by foot fungus or tinea.  The VA examiners used their expertise and rendered no findings in this regard.  The remainder of the post-service medical record is consistent.  As such, further remand is unnecessary. 

The examiner also did not address the folliculitis and genital warts documented by the October 2013 VA examiner.  However, as there were no relevant complaints, treatment, or diagnoses of either folliculitis or genital warts in service, there is no injury, disease, or event to which a current disorder could be related.  To the extent the Veteran contends folliculitis and genital warts were present in service, these contentions, while admissible, are not credible because of internal inconsistency.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  When providing an in-service medical history specifically pertaining to his skin on VA examination in May 2015, the Veteran made no mention of either folliculitis or genital warts.  Further, the post-service medical record does not indicate such a relationship.  Remand for a further opinion in this regard is unnecessary.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the claim.  

      Diverticulitis & Abdominal Condition

The Veteran has been diagnosed with IBS, diverticulitis, and colonic polyps, documented on VA examination in May 2015.  He is already service-connected for IBS, by way of an August 2003 decision.  He seeks either direct or secondary service connection for his remaining gastrointestinal disorders. 

Service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

On entry into service, no abnormalities of the gastrointestinal system were noted and the Veteran raised no related complaints.  STRs lack documentation of either diverticulitis or colon polyps.  Rather, STRs show gastritis and indigestion, including in February 1986, September 1984, October 1984, and August 1991.  On separation from service, peptic ulcer disease was noted and the Veteran reported indigestion in the accompanying Report of Medical History.

A VA examination was conducted in October 2002, but the examiner did not provide a medical opinion on etiology of the Veteran's gastrointestinal problems.

On VA examination in October 2006, the examiner noted the Veteran's diarrhea and gastrointestinal problems in service.  The examiner addressed medical literature indicating that excessive gas, incomplete rectal evacuation, and abdominal pain were related to military service in the Persian Gulf.

On VA examination in June 2009, the examiner assessed the severity of the service-connected IBS.  Diverticulitis could not be diagnosed because the appropriate testing had not been conducted.  The examiner did not provide findings on the etiology of diverticulitis.

In November 2014, the Veteran testified regarding his extreme abdominal pain and symptoms.  He contended that this diverticulitis was related to his IBS.

In March 2015, the Board remanded the claims in order to obtain a medical opinion on the matters of direct and secondary service connection.

On VA examination in May 2015, the Veteran reported that starting around 1992 after discharge from service, he began experiencing abdominal cramping prior to defecation and loose stools three to four times a day.  His current symptoms included abdominal cramping prior to defecation and loose stools three to four times a day.  On review of the claims file and examination of the Veteran, the examiner opined that diverticulitis and colon polyps were less likely than not incurred in or caused by service.  The examiner opined that the Veteran's current gastrointestinal symptoms were consistent with the already-service connected IBS.  Diverticular disease can present with painless rectal bleeding as bright red blood per rectum.  Cramps and tenderness may occur in the affected areas.  Diverticular disease is defined as clinically significant and symptomatic diverticulosis due to diverticular bleeding, diverticulitis, segmental colitis associated with diverticula, or symptomatic uncomplicated diverticular disease.  The underlying cause of diverticulitis is micro or macroscopic perforation of a diverticulum.  Environmental and lifestyle factors are important risk factors for diverticular disease.  Risk factors for diverticular disease include diet, physical activity, obesity, and smoking.  The examiner noted that the STRs are silent for treatment, management, or diagnosis of diverticular disease, and that medical literature does not presently support the notion that diverticulosis is caused by IBS.  Finally, the examiner determined there was no evidence of pathology involving the support or compression of the abdominal wall on either physical examination or diagnostic evaluation.

As for the claim for diverticulitis, considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The May 2015 VA examination report is adequate for the purposes of adjudication.  The examiner addressed the medical evidence and contentions of service connection, but opined that the current diverticulitis was not related to service or the service-connected IBS.  The examiner based the conclusions on an examination of the claims file, examination of the Veteran, and diagnostic reports.  

The May 2015 examiner did not address the matter of secondary service connection due to aggravation.  However, the examiner reviewed the claims file, interviewed the Veteran, conducted a physical examination of him, and explained that  diverticulitis is the result of micro or macroscopic perforation of a diverticulum, with associated risk factors of diet, physical activity, obesity, and smoking, not IBS.  Secondary service connection based on aggravation is not otherwise indicated in the post-service medical record. 

In weighing the Veteran's contentions of a nexus between his current diverticulitis and service, or a service-connected disorder, against the medical evidence, the May 2015 VA examiner was a medical professional who reviewed the claims file and considered the reported history, including the Veteran's own lay assertions.  The May 2015 examiner, in providing the requested medical opinions, used his expertise in reviewing the facts of this case and determined that the current symptoms were not related to service.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs the general lay assertions.

As for the claim for an abdominal condition manifested by support and compression of the abdominal wall, the Board finds that the preponderance of the evidence is against the claim.  The May 2015 VA examiner determined, based on both physical examination and diagnostic evaluation, that there was no pathology involving the support or compression of the abdominal wall, and there is no probative evidence to the contrary of this.  The examiner determined that all of the Veteran's current gastrointestinal symptoms were "consistent with his already service connected irritable bowel syndrome (IBS)."  The Board finds the report fully adequate for the purposes of adjudication.  

The Board has considered the Veteran's own assertions that he has a disorder manifested by support and compression of the abdominal wall that is related to service or the service-connected IBS.  The Veteran is competent to report his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the May 2015 VA examiner was a medical professional who reviewed the claims file and considered the reported history, including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinion, used his expertise in reviewing the facts of this case and determined that no current disorder manifested by support and compression of the abdominal wall, was present.  The   Board finds the opinion the of May 2015 examiner to be more probative.  The medical evidence outweighs the lay evidence.  Cf. See Nieves-Rodriguez, 22 Vet. App. at 304. 

Where the evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of a current disability, the other elements of service connection need not be addressed and the  claim must be denied.

As a matter of clarification with regard to the provisions pertinent to Persian Gulf Veterans under C.F.R. § 3.317, it is not the case that the Veteran suffers from symptoms that cannot be attributed to a known diagnosis; to the contrary, the May 2015 VA examiner specifically determined that the Veteran's gastrointestinal symptoms are attributable to his already-service connected IBS.  The evidence is additionally clear that there is no current pathology involving the support and compression of the abdominal wall.  Accordingly, the Board concludes that service connection for the claim cannot be granted as due to an undiagnosed illness or a medically unexplained illness.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable to the claims.  

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  VA's duty to notify was satisfied by June 2002, September 2006, January 2011, and September 2011 letters.  Moreover, at the November 2014 hearing, the undersigned clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  In this regard, the Board is satisfied that the RO substantially complied with its March 2015 remand directives.  As directed by the Board, the AOJ obtained VA medical opinions containing information requested by the Board.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

Service connection for PTSD is granted.
 
Service connection for arthritis of the right hip and knees is denied.
 
Service connection for arthritis of the left hip is denied.
 
Service connection for a skin disorder is denied.
 
Service connection for diverticulitis is denied. 
 
Service connection for an abdominal condition is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


